39 F.3d 1185
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Carl Thomas SWOPE, Appellant,v.Michael GUERIN, Major;  Virgil Lansdown, AssistantSuperintendent at FCC;  Mark Stephens, AssistantInvestigator at FCC;  Jesse Bishop, Appellees.
No. 94-1900.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 20, 1994.Filed:  Oct. 26, 1994.

Before MAGILL, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. Sec. 1983 action, Missouri inmate Carl Swope appeals from the district court's1 grant of summary judgment.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.  Thus, the judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri